Citation Nr: 1829000	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran presented testimony before the undersigned Veterans Law Judge in a November 2017 videoconference hearing.  A transcript of the hearing is of record.  

The Board notes that VA received a private medical opinion from December 2017 in March 2018 that purported to link a diagnosis of hepatocellular carcinoma to Agent Orange exposure in service.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issues of entitlement to service connection for hypertension and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed December 2003 rating decision denied service connection for diabetes mellitus, type II.  The Veteran did not submit new and material evidence within one year.

2.  New and material evidence was submitted after the December 2003 rating decision.  

3.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to Agent Orange.  

4.  There is a diagnosis of diabetes mellitus, type II.

5.  There is a diagnosis of ischemic heart disease.

6.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused by diabetes mellitus, type II.  

7.  The Veteran's erectile dysfunction is caused by diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service connection for diabetes mellitus type II is final.  38 U.S.C. §7105 (2012); 38 C.F.R. § 20.302(b) (2017). 

2.  New and material evidence has been received and the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
4.  The criteria for service connection for ischemic heart disease have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for peripheral neuropathy of the right upper extremity have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  The criteria for service connection for peripheral neuropathy of the left upper extremity have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

7.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

8.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

9.  The criteria for service connection for erectile dysfunction have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the instant decision, the Board makes no decision unfavorable to the Veteran.  Thus any error in VA's duties to notify and assist the Veteran is harmless.


II.  Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 
Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

Here, in a December 2003 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus, type II, finding that the Veteran did not have service in the Republic of Vietnam during the Vietnam Era and that service connection on presumptive and direct bases was not warranted.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the December 2003 rating decision includes the Veteran's DD-214, the Veteran's claim, service treatment records, private medical records, and a 2002 VA examination report.  The Veteran's DD-214 stated that there was no Vietnam service.  The Veteran asserted exposure to Agent Orange during his service in Korea while near the DMZ.  The VA examination report diagnosed diabetes mellitus.   

Evidence submitted after the December 2003 rating decision includes additional service personnel records (SPRs), VA examination reports, private medical records, and the Veteran's assertions.  The Veteran reported additional Agent Orange exposure during a stop-over in Vietnam and the additional SPRs indicate combat pay. 
The Board finds that new and material evidence has been presented.  The evidence, including the additional service personal records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of exposure to Agent Orange while in Vietnam.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

Although additional SPRs were obtained after the 2003 rating decision, the Board finds that this is not a claim for reconsideration.  The new SPRs consist of a pay stub that the Veteran obtained from the Defense Finance and Accounting Service showing combat pay.  The Veteran alleges this was for his stop-over in Vietnam.  This pay stub could not have been previously obtained by VA because the Veteran failed to provide sufficient information to identify and obtain the records - prior to 2011 claim to reopen, the Veteran had only alleged exposure to Agent Orange while stationed in Korea.  Thus, VA had no reason to attempt to verify Vietnam service.  See 38 C.F.R. § 3.156(c)(2).

III.  Service Connection

The Veteran claims he has ischemic heart disease and diabetes mellitus, type II, that are related to herbicide exposure during his military service on a presumptive basis.  For his claimed erectile dysfunction, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities, the Veteran asserts that these conditions are secondarily related to his diabetes mellitus, type II.  See November 2017 Board hearing and November 2017 written representative brief.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

Additionally, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service pursuant to the requirements of 38 C.F.R. § 3.307(a)(6) and further provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Diseases associated with exposure to certain herbicide agents are considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  These diseases include ischemic heart disease and diabetes mellitus, type II. 38 C.F.R. § 3.309(e).

During the November 2017 Board hearing, the Veteran testified that he stopped in Saigon, Vietnam, while in transit to Thailand.  The stop reportedly consisted of a 15 hour layover during which he disembarked from the aircraft.  He referred specifically to a pay stub showing the receipt of tax exempt combat pay.  The pay stub shows that the Veteran received hazardous duty pay and paid no federal income taxes for the month of July 1970.  The Veteran's record of assignments showed he was en route to Korea on July 11, 1970.  

The Board finds that the evidence of record establishes that the Veteran had Vietnam service.  The most probative evidence of record, including the Veteran's lay statements and his SPRs, notably the record of assignments and July 1970 pay stub, demonstrated that the stopped in Vietnam.  Thus herbicide exposure is presumed due to the Veteran's brief service in country in Vietnam.  Additionally, as there is no affirmative evidence of non-exposure, the Veteran is deemed to have been so exposed.   

A November 2002 VA examination diagnosed diabetes mellitus, type II, and arteriosclerotic heart disease status post myocardial infarction and angioplasty.  An August 2011 privately completed disability benefits questionnaire noted a history of myocardial infarction with percutaneous coronary intervention in August 2000, and diagnosed ischemic heart disease.  Another August 2011 private disability benefits questionnaire shows a diagnosis of coronary artery disease.  A September 2011 VA examination diagnosed diabetes mellitus, type II.  Thus, there are current diagnoses of diabetes mellitus, type II and ischemic heart disease.  

Diabetes mellitus, type II, and ischemic heart disease are conditions enumerated in 38 C.F.R. § 3.309(e) as diseases presumptively associated with exposure to Agent Orange.  The Board thus finds that service connection for diabetes mellitus, type II, and ischemic disease is warranted.  

Regarding peripheral neuropathy of the bilateral upper and lower extremities, an August 2011 VA examination diagnosed diabetic peripheral neuropathy of the bilateral upper and lower extremities.  November 2003 and September 2011 VA examinations noted that peripheral neuropathy was a complication of the Veteran's diabetes.  There are, therefore, current disabilities of the bilateral upper and lower extremities.  The Board thus finds that service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities is warranted on a secondary basis.  See 38 C.F.R. § 3.310.  

Next, the September 2011 VA examination diagnosed erectile dysfunction and the examiner opined that it was at least as likely as not due to diabetes mellitus.   Thus, a present disability is shown, and competent medical evidence has linked this disability to a service-connected disorder.  The Board finds that service connection is warranted for erectile dysfunction on a secondary basis.  See 38 C.F.R. § 3.310.  


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, is granted.

Service connection for ischemic heart disease is granted.

Service connection for peripheral neuropathy of the right upper extremity is granted.

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.

Service connection for erectile dysfunction is granted.  



REMAND

First, remand is required to obtain an opinion for the Veteran's claim of service connection for bladder cancer for a VA examination.  No VA examination was provided to the Veteran.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

The Veteran contends that his diagnosed bladder cancer is related to his conceded exposure to Agent Orange during service.  In March 2018, VA received an opinion from Dr. TD.  Dr. TD noted that the Veteran had muscle invasive urothelial carcinoma, or bladder cancer, and then opined that Agent Orange exposure was associated with the Veteran's development of bladder cancer.  

The Board finds this opinion inadequate as there is no supporting rationale; however, it suggests a link to service, and thus there is a current disability, in-service event, and a suggestion of a nexus.  Accordingly, remand is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Second, regarding the claim for hypertension, remand is required for an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  The Veteran claims hypertension is caused or aggravated by his service-connected diabetes mellitus, type II.  An October 2002 VA examiner opined that hypertension was not likely secondary to diabetes.  In a September 2011, a VA examiner indicated that the Vetera had received a diagnosis of essential hypertension in 1995 and that the Veteran did not have hypertension in service.  Neither opinion is adequate because the examiners provided no supporting rationale.  Second, not every relevant theory of entitlement has been addressed as neither examiner addressed if hypertension was related to Agent Orange exposure.  Although hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), the NAS IOM's Veterans and Agent Orange: Update 2010 concluded that there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 at 694.  Therefore, on remand, a medical opinion should be obtained determining whether the Veteran's hypertension stems from his presumed exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide medical opinions to determine the etiology of the Veteran's bladder cancer.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

Is it at least as likely as not (50 percent or greater probability) that bladder cancer is due to Agent Orange exposure, despite the fact that bladder cancer is not a presumptive condition. 

The examiner must address a private opinion provided by Dr. TD in December 2017 indicating that bladder cancer is related to the Veteran's exposure to Agent Orange during service.  

4.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide medical opinions to determine the etiology of the Veteran's hypertension.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

a. Is it at least as likely as not (50 percent or greater probability) that hypertension is due to Agent Orange exposure, despite the fact that hypertension is not a presumptive condition. The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

b. Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus, type II, or coronary artery disease.

c. Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated by service-connected diabetes mellitus, type II, or coronary artery disease.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


